 Case 1:12-cv-07158-RBK Document 50 Filed 06/16/20 Page 1 of 14 PageID: 864




NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


                                   :
LORENZO HARDWICK,                  :
                                   :    Civil Action No. 12-7158(RBK)
                 Petitioner,       :
                                   :
           v.                      :                OPINION
                                   :
UNITED STATES OF AMERICA,          :
                                   :
                 Respondent.       :
                                   :

KUGLER, United States District Judge.

                             I. INTRODUCTION

     On April 4, 2014, Petitioner Lorenzo Hardwick (“Petitioner”)

filed an all-inclusive amended § 2255 motion, alleging that he

received ineffective assistance by trial counsel and appellate

counsel. (All-Inclusive Amended § 2255 Mot., ECF No. 16.) On

September 18, 2018, the undersigned issued an Opinion and Order

denying   Petitioner’s     all-inclusive     amended    §   2255    motion.

(Opinion, ECF No. 23; Order, ECF No. 24.) On October 15, 2018,

Petitioner filed a motion for reconsideration of the Court’s

Opinion and Order. (Mot. for Reconsideration, ECF No. 25.) On

February 21, 2020, the Court denied the motion in part, reserving

reconsideration of Grounds Five and Seven of the § 2255 motion for
    Case 1:12-cv-07158-RBK Document 50 Filed 06/16/20 Page 2 of 14 PageID: 865



additional briefing.1 (Opinion, ECF No. 30; Order, ECF No. 31.)

For the reasons discussed below, the motion for reconsideration is

denied in full.

                                    II.     BACKGROUND

        On February 22, 2005, a federal grand jury in Camden, New

Jersey returned an eight-count Superseding Indictment charging

Bernard Murray, Allen Resto, Lorenzo Hardwick, Jose Rodriguez and

Ramon Saldana with drug and firearms crimes. United States v.

Perez,        et    al.,   Criminal       Action     No.    02-684-5(RBK)(“Perez”)

(Superseding          Indictment,     ECF    No.   144.)    Count   One     alleged   a

conspiracy,         lasting   from    January      1998    to   September    2002,    to

distribute, and possess with intent to distribute, more than one

kilogram of heroin and more than 50 grams of crack cocaine, in

violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A) and 21 U.S.C. §

846. (Id., ¶1.) Petitioner and other individuals were named as

members and associates of the Perez Organization, which was alleged

to     have    controlled     and    directed      street-level     distribution      of

heroin and crack at drug sets in Camden. (Id., ¶2.)

        The        Superseding      Indictment      alleged      that     the   Perez

Organization controlled Camden drug sets located at 5th & Grant




1 Petitioner has raised additional issues                  in his supplemental
brief. (Petitioner’s Supp. Brief, ECF No.                  49.) The Court will
address solely those issues reserved from                  Petitioner’s motion
for reconsideration. (Petitioner’s Motion                  for Reconsideration,
ECF No. 25.)
 Case 1:12-cv-07158-RBK Document 50 Filed 06/16/20 Page 3 of 14 PageID: 866



Streets, 9th & Cedar Streets, 26th Street & River Road, and 7th &

Vine Streets, and it sought to expand its operations by opening

additional drug sets in Camden, including at Louis & Whitman

Streets and 34th & Federal Streets. (Id.) Several of the drug sets,

it was alleged, were associated with the Sons of Malcolm X, a

Camden-based street gang that distributed controlled substances

through drug sets to which the Perez Organization claimed ownership

and controlled through the use of violence and threats of violence.

(Perez, Superseding Indictment, ECF No. 144, ¶2.)

     The    Superseding        Indictment     specified   the    roles    that

Petitioner and others played in the Perez Organization. (Id., ¶3.)

Enrique Perez, Bernard Murray and Allen Resto were partners who

directed the Perez Organization’s drug distribution activities and

mediated disputes among the members; Murray obtained crack for the

organization and arranged for its distribution; Carlos Hernandez

supplied heroin; Petitioner, along with Joseph LaCourt, Arnaldo

Gomez, and Ramon Saldana, acted as managers who coordinated the

drug distribution activities of the drug sets and collected the

proceeds from the drug sales; Linda Castner worked at drug sets;

and Anthony Perez and Jose Rodriguez, among others, processed

heroin for the Organization. (Id.)

     Significantly,       it     was   also    alleged    that   the     Perez

Organization maintained control over and protected its operation

through violence and threats of violence, including the February
    Case 1:12-cv-07158-RBK Document 50 Filed 06/16/20 Page 4 of 14 PageID: 867



19, 2001 murder of Hiram Rosa; the March 11, 2001 murder of Kenneth

Allen;     the    October    20,    2001    murder     of     Troy   James;   and   the

conspiracy during August and September 2002 to murder M.D. (Id.,

¶13.)

        The    Superseding    Indictment          contained     additional     counts.

Counts Three through Five charged Murray, Resto and Petitioner

respectively with possessing, brandishing, discharging and using

a    firearm     during   1998     to    2002,    in   furtherance      of   the   drug-

trafficking conspiracy, in violation of 18 U.S.C. §§ 924(c)(1)(A),

(c)(1)(C), and 2. (Perez, Superseding Indictment, ECF No. 172 at

6-8.)     Count    Six    charged       Murray,    Resto      and    Petitioner     with

possessing,       brandishing,          discharging     and     using    firearms    in

furtherance of the drug-trafficking conspiracy on February 19,

2001 (referring to the murder of Hiram Rosa), in violation of 18

U.S.C. §§ 924(c)(1)(A), (c)(1)(C), and 2. (Id., p. 9.)

        Petitioner’s trial in the instant matter commenced on April

18, 2005, along with Defendants Murray, Resto, and Rodriguez.

(Perez, Minute Entry, ECF No. 196.) The jury rendered its verdict

of guilty on all counts on June 6, 2005. (Perez, Minute Entry, ECF

No. 275.) Petitioner was sentenced on April 28, 2006, and received

a life sentence on Count One, and additional consecutive sentences

based on his 18 U.S.C. § 924(c) convictions; a consecutive five-

year term of imprisonment on Count Five, and a consecutive 25-year

term of imprisonment on Count Six, for a total of life imprisonment
 Case 1:12-cv-07158-RBK Document 50 Filed 06/16/20 Page 5 of 14 PageID: 868



plus 30 years (360 months) consecutively. (Perez, Judgment, ECF

No. 320.)

      The Third Circuit affirmed the convictions. Hardwick, 544

F.3d at 568. However, the United States conceded that it had

charged multiple § 924(c) counts improperly and sought a remand to

this Court for resentencing consistent with a Justice Department

policy memorandum. The Third Circuit ordered a remand. Id. at 574.

      This Court held a resentencing hearing on January 5, 2010.

(Perez, Resentencing Transcript, ECF No. 415.) The Court sentenced

Petitioner to life imprisonment on Count One, and a consecutive

60-month sentence on Count Five under 18 U.S.C. § 924(c). (Perez,

Judgment on Resentencing, ECF No. 418 at 2.) Petitioner filed a

notice of appeal on January 8, 2010. (Perez, Notice of Appeal, ECF

No. 419.) The Third Circuit affirmed Petitioner’s sentence on

November 21, 2011. United States v. Hardwick, 455 F. App’x. 151

(3d   Cir.   2011.)   On   September   18,    2018,   this   Court   denied

Petitioner’s motion to vacate, set aside or correct sentence under

28 U.S.C. § 2255. (Opinion, 23; Order, 24.) Subsequently, the Court

denied     Petitioner’s    motion    for     reconsideration,    reserving

Petitioner’s challenges to Grounds Five and Seven of the § 2255

motion for supplemental briefing. (Opinion, ECF No. 30; Order, ECF

No. 31.)

                             III. DISCUSSION

      A.     Federal Rule of Civil Procedure 59(e)
 Case 1:12-cv-07158-RBK Document 50 Filed 06/16/20 Page 6 of 14 PageID: 869




     A motion for reconsideration under Rule 59(e) is not an

opportunity to relitigate a case. Blystone v. Horn, 664 F.3d 397,

415 (3d Cir. 2011).

           Accordingly, a judgment may be altered or
           amended   [only]   if   the  party   seeking
           reconsideration shows at least one of the
           following grounds: (1) an intervening change
           in the controlling law; (2) the availability
           of new evidence that was not available when
           the court granted the motion for summary
           judgment; or (3) the need to correct a clear
           error of law or fact or to prevent manifest
           injustice.

Id. at 415 (quoting Howard Hess Dental Labs., Inc. v. Dentsply

Int’l Inc., 602 F.3d 237, 251 (3d Cir. 2010).

     B.    Ground Five: Ineffective assistance of appellate
           counsel for failing to dispute drug amounts outside the
           scope of Petitioner’s participation in the conspiracy

     In his motion for reconsideration and supplemental brief,

Petitioner     alleged   that    his     counsel   rendered     ineffective

assistance at sentencing and on direct appeal by failing to dispute

that more than 1.5 kilograms of crack cocaine, and more than 30

kilograms of heroin were attributable to Petitioner in the drug

conspiracy. (Mot. for Reconsideration, ECF No. 25; Petitioner’s

Supp. Brief, ECF No. 49.) Petitioner contends he was prejudiced

because   he   was   sentenced   based    on   drug   amounts   that   were

incorrectly attributed to him. The Government responds, in its

supplemental brief, that Petitioner’s sentence was not based on

disputed drug amounts but rather based on his role in the drug-
 Case 1:12-cv-07158-RBK Document 50 Filed 06/16/20 Page 7 of 14 PageID: 870



related murder of Hiram Rosa. (Gov’t Letter Brief in Opp. to

Reconsideration, ECF No. 33 at 2.) To that, Petitioner argues that

the Court was required to establish the drug amounts attributable

to him under U.S.S.G. § 2D1.1 for the purpose of setting the

statutory maximum sentence. (Petitioner’s Supp. Brief, ECF No.

49.)

       An   ineffective   assistance     of     counsel     claim   has     two

components:

            First, the defendant must show that counsel’s
            performance was deficient. This requires
            showing that counsel made errors so serious
            that counsel was not functioning as the
            “counsel” guaranteed the defendant by the
            Sixth Amendment. Second, the defendant must
            show that the deficient performance prejudiced
            the defense.     This requires showing that
            counsel’s errors were so serious as to deprive
            the defendant of a fair trial, a trial whose
            result is reliable.

Strickland v. Washington, 466 U.S. 668, 687 (1984).

       Petitioner’s   counsel   was   not     ineffective    by   failing   to

challenge the drug amounts used at sentencing because Petitioner’s

base offense level was based on his role in the drug conspiracy’s

murder of Hiram Rosa rather than the drug amounts attributable to

Petitioner. First, the statutory maximum life sentence for 21

U.S.C. §§ 846, 841(a)(1) and (b)(1)(A) is life imprisonment as

Class A felonies, regardless of drug amount attributable to a

specific conspirator. See 18 U.S.C. § 3559(a)(1) (PSR ¶ 8.) Second,

the jury found beyond a reasonable doubt that Petitioner took part
 Case 1:12-cv-07158-RBK Document 50 Filed 06/16/20 Page 8 of 14 PageID: 871



in a drug conspiracy that involved at least one kilogram of heroin

and 50 grams of cocaine base. (Perez, Minute Entry, ECF 275 at 1-3.)

     Third, in Counts Five and Six, the jury found beyond a reasonable

doubt that Petitioner was convicted of possession of a firearm in

furtherance of a drug trafficking crime. (Id., ECF Nos. 275, 320.)

     Fourth, at sentencing, this Court adopted the findings of the

Probation Office’s Presentence Report (“PSR”) and found the jury had

concluded that Petitioner “played some role” in the murder of Hiram

Rosa: Petitioner drove the van; he had a gun; and the others “[did]

the shooting.” (Perez, Sentencing Transcript, April 28, 2006 (“Sent.

Tr.”), ECF No.       363 at 29.) For the drug-trafficking conspiracy

conviction,   this   Court   determined   that   the   first-degree   murder

guideline, U.S.S.G. § 2A1.1, applied as a cross-reference in U.S.S.G.

§ 2D1.1, and established a base offense level of 43. (PSR ¶147.) If

the Court had sentenced Petitioner based solely on the applicable

drug weights, his base offense level would have been 38. (PSR Addendum

at 44.)

     Instead of a base offense determined by the drug amounts, the

U.S.S.G. § 2A1.1 enhancement applied based on the following findings

in the PSR. Hiram Rosa was an associate of Gerard Jackson. (PSR ¶70.)

The Perez Organization confronted Jackson over his drug sales because

his sales affected the profits of the Perez drug set at 7th and Vine

Streets, which was operated by Hardwick and Gomez. (Id.) “Rosa became

upset at the gall of members of the Perez Organization attempting to

dictate to Jackson where he could or could not sell his (Jackson’s)
 Case 1:12-cv-07158-RBK Document 50 Filed 06/16/20 Page 9 of 14 PageID: 872



crack.” (Id.) In one confrontation, Jackson fired shots at Perez and

Murray when they attempted “to give him a beating.” (PSR ¶71.) “Perez

and Murray began looking for Jackson to kill him.” (Id.) When Rosa

began to taunt Perez and Murray

           [a] plan to kill Rosa was hatched by Perez,
           Murray, Resto and Hardwick and executed the same
           day. On February 19, 2001, Hardwick, Resto,
           Perez and Murray were in a Chevrolet Astro Van
           rented by Resto, when they saw Rosa driving in
           the area of Cooper Hospital. Hardwick, who was
           driving, eventually caught Rosa in the area of
           2nd and Linden Streets. Hardwick cut Rosa off and
           Perez and Resto got out of the van. Perez was
           armed with an “AK-47” type assault rifle and
           Resto had a .45 caliber semi-automatic handgun.
           Both Perez and Resto shot at Rosa while he stood
           on the driver’s side of his white Taurus station
           wagon. . . . Rosa was killed because he was
           perceived as a threat to the organization
           because he was seeking to retaliate against
           Gerard Jackson.

(PSR ¶72, see also ¶116, application of § 2A1.1(a)).

     The total offense level for the conspiracy conviction was 45,

after the Court applied a two-level upward adjustment for Petitioner’s

managerial role, pursuant to U.S.S.G. § 3B1.1(c). (PSR ¶150.) With a

criminal history category of VI, the Guidelines range was life

imprisonment for Count One. (PSR ¶208.) The Court imposed a life

sentence on Count One, 60 months’ imprisonment on Count Five and 300

months’ imprisonment on Count Six, both to be served consecutively

to each other and to the life sentence. (Perez, Judgment, ECF 320.)

     The Court finds that Petitioner’s counsel was not ineffective

by failing to dispute drug amounts applicable to Petitioner because

Petitioner’s base offense level was determined under U.S.S.G. § 2A1.1,
Case 1:12-cv-07158-RBK Document 50 Filed 06/16/20 Page 10 of 14 PageID: 873



based on the cross-reference in U.S.S.G. § 2D1.1(d). Petitioner

suffered no prejudice where his sentence was not based on specific

drug amounts attributed to him from his role in the conspiracy.

Therefore, Petitioner’s motion for reconsideration of Ground Five of

his § 2255 motion is denied.

      C.     Ground Seven: Ineffective assistance of appellate
             counsel [at sentencing] for failing to object to the
             Court’s failure to perform the three-part test under
             U.S.S.G. § 1B1.3

      In Ground Seven of his motion for reconsideration and in his

supplemental brief, Petitioner argued that the Court “failed to

perform the three-part test under U.S.S.G. §1B1.3 to determine

relevant conduct drug amounts.” (Mot. for Reconsideration, ECF No.

30 at 16.) In his supplemental brief, Petitioner further asserted

that he successfully appealed Count Six for possession of a firearm

on February 19, 2001. (Petitioner’s Supp. Brief, ECF No. 49 at 15-

16.) When the Government chose to vacate Count Six, Petitioner

argues it relinquished any right to argue that the conduct alleged

in Count Six was sufficient to sustain the conviction in the Count

One   conspiracy,    and    satisfy    the   factors    of   §   1B1.3   without

violating Due Process and Double Jeopardy. (Id.)

      U.S.S.G. § 1B1.3 provides that, in determining the applicable

Guideline range for a member of a conspiracy, the Court shall

consider all acts and omissions of others that were (i) within the

scope   of   the    jointly   undertaken     criminal    activity,       (ii)   in

furtherance    of    that   criminal    activity,      and   (iii)   reasonably
Case 1:12-cv-07158-RBK Document 50 Filed 06/16/20 Page 11 of 14 PageID: 874



foreseeable    in    connection   with    that     criminal   activity;     that

occurred during the commission of the offense of conviction, in

preparation for that offense, or in the course of attempting to

avoid detection or responsibility for that offense.

       In its supplemental brief, the Government contends that the

Court properly conducted the three-part test under § 1B1.3 by

concluding that the PSR findings were “absolutely correct in all

regards.”   (Perez,    Sent.   Tr.,   ECF    No.   363   at   29.)   The   Court

determined that Petitioner “played a crucial role in [the] drug

conspiracy” as a “leader or manager or supervisor.” (Id.) The Court

then    determined    that   Petitioner     had    “authority   within     [the]

organization to give [Carlos] Hernandez permission to rent the 7th

and Vine Street drug set. [Petitioner] supplied cocaine base to

Hernandez.” (Id.) Finally, the Court concluded

            as to the [drug] amounts involved, . . . the
            probation office got that absolutely correct.
            There’s huge quantities of drugs being moved
            that we will never know the exact amount of
            drugs being moved, but certainly there is
            sufficient evidence from which one could
            rationally conclude that the calculations made
            by the probation office is absolutely correct
            in this.


(Id.)

       As the Government submits, this Court performed the three

part test under 1B1.3. Petitioner was not prejudiced by ineffective

assistance of counsel because the jury found beyond a reasonable
Case 1:12-cv-07158-RBK Document 50 Filed 06/16/20 Page 12 of 14 PageID: 875



doubt that Petitioner acted in furtherance of the Count One drug

conspiracy. (Perez, Minute Entry, ECF No. 275.) The jury decided

that the United States provided beyond a reasonable doubt that the

conspiracy involved more than 50 grams of cocaine base and at least

1 kilogram of Heroin. (Id.) The jury also found beyond a reasonable

doubt, in Count Six, that co-defendants Bernard Murray and Allen

Resto’s and co-conspirator Enrique Perez’s “use[d], brandish, or

discharge[d]” firearms on February 19, 2001 killing Hiram Rosa was

“reasonably foreseeable” to Petitioner. (Id.)

      The fact that the sentence on Count Six was vacated does not

alter the fact that the jury found Petitioner guilty on Count One,

which charged that the Perez Organization maintained control over

and   protected   its   operation    through   violence   and   threats    of

violence, including the February 19, 2001 murder of Hiram Rosa;

the March 11, 2001 murder of Kenneth Allen; the October 20, 2001

murder   of   Troy   James;   and   the   conspiracy   during   August    and

September 2002 to murder M.D. (Perez, Superseding Indictment, ECF

No. 144, ¶13.) The jury determined beyond a reasonable doubt that

Petitioner’s conduct and role in the Rosa murder satisfied the

factors found in U.S.S.G. § 1B1.3.

      In sum, Petitioner’s conduct was in furtherance of jointly

undertaken activity, it was within the scope of the agreement and

it was reasonably foreseeable. Petitioner was not prejudiced by

counsel’s failure to object at sentencing or resentencing. The
Case 1:12-cv-07158-RBK Document 50 Filed 06/16/20 Page 13 of 14 PageID: 876



Court     denies     Ground           Seven        of     Petitioner’s          motion     for

reconsideration.

                     IV.       Certificate of Appealability

     The Court must assess whether a certificate of appealability

should issue. A litigant may not appeal from a final order in a

proceeding     under      28    U.S.C.         §   2255    without      a    certificate    of

appealability.       28     U.S.C.         §   2253(c)(1)(B).           A    certificate    of

appealability shall not issue unless there is a “substantial

showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2).        “Where        a     district           court     has       rejected     the

constitutional claims on the merits, the showing required to

satisfy    §   2253(c)         is     straightforward:            The       petitioner   must

demonstrate     that      reasonable           jurists      would    find      the   district

court's   assessment        of       the   constitutional           claims     debatable    or

wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Based on the

discussion above, reasonable jurists would not find it debatable

that trial or appellate counsel provided ineffective assistance of

counsel that prejudiced the defense.

                                     V.        CONCLUSION

     For the foregoing reasons, the Court denies Petitioner’s

motion for reconsideration of Grounds Five and Seven of his motion

to vacate, set aside or correct sentence.



An appropriate Order follows.
Case 1:12-cv-07158-RBK Document 50 Filed 06/16/20 Page 14 of 14 PageID: 877




Dated:   June 12, 2020



                                        s/Robert B. Kugler
                                        ROBERT B. KUGLER
                                        United States District JUDGE
